UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 11, 2014 International Monetary Systems, Ltd (Exact name of registrant as specified in its charter) Wisconsin 0-30853 39-1924096 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 16901 West Glendale Dr. New Berlin, WI (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 262-780-3640 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 1 4a- 12 under the Exchange Act (17 CFR 240.1 4a- 12) oPre-commencement communications pursuant to Rule 1 4d-2(b) under the Exchange Act (17 CFR 240.1 4d-2(b)) oPre-commencement communications pursuant to Rule 1 3e-4(c) under the Exchange Act (17 CFR 240.1 3e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders At the company’s annual shareholders’ meeting on June 11, 2014, with a total of 521,913 votes cast, the following actions were taken: 1) Re-election of Donald Mardak and Wayne Dalin to 3 year terms as directors. The voting results were as follows: For Against Abstained Withheld Non-votes Total Donald Mardak 98 Wayne Dalin 104 2) Ratification of LBB & Associates Ltd., LLP as the Company’s independent auditors for the year ended December 31, 2014. Of the total votes cast, 521,823 were for ratification of LBB and 90 votes were against ratification, with none abstaining. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. International Monetary Systems, Ltd. Date: June 16, 2014 By: /s/David Powell Name: David Powell Title: Principal Financial Officer
